—Judgment, Supreme Court, Bronx County (John P. Collins, J.), rendered March 25, 1993, convicting the appellant, upon her plea of guilty, of manslaughter in the first degree and sentencing her to an indeterminate term of imprisonment of three to nine years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of two to six years, and otherwise affirmed.
Appellant is a college graduate who, prior to the instant offense, had no criminal record, and was steadily employed, including seventeen years as a caseworker with the Human Resources Administration. After she married the decedent, Owen Smith, in 1982, he became addicted to drugs and alcohol, and a drug dealer. He was arrested twice, for armed and unarmed assault on a police officer, and was physically and emotionally abusive toward the appellant throughout most of their marriage.
Smith frequently threatened to kill the appellant, who would sometimes wake up to find him pointing a gun at her. He told appellant that if she tried to leave him, he would find her and kill her. He also threatened members of her family when they attempted to intervene on her behalf. On May 23, 1989, Smith, high on crack cocaine and alcohol, told appellant, "Tonight’s the night, tonight’s the night you’re going to die.” Appellant shot Smith in the head with his own gun, killing *276him. She voluntarily turned herself in to the police and admitted her guilt.
In light of the appellant’s background, and the circumstances surrounding the shooting, we find the sentence imposed excessive to the extent indicated, and modify it accordingly (see, People v Johnson, 205 AD2d 344; People v Cooper, 146 AD2d 494; People v Yturrino, 125 AD2d 277). Concur— Carro, J. P., Rosenberger, Ellerin, Nardelli and Tom, JJ.